Montgomery, J.
The relators, having obtained a decree granting a perpetual injunction against the respondents, restraining them from interfering with relators’ ingress and egress to and from certain premises owned and occupied by them, by means of filling of the street in front of the premises, subsequently filed the petition in this matter, alleging a violation of the terms of this injunction, and asking that the respondents be punished as for contempt, and that costs and damages be awarded relators.
The circuit judge upon a full hearing denied the relief, finding that the acts complained of were not within the contemplation of the terms of the final decree; “ that First street has not been closed, nor has travel thereon been in the least impaired, but rather improved, and there has been no material invasion of the rights of the relators *674in the matter of ingress and egress to and from their property, unless it be in the slight rise of the approach to their property, which does not seem to me to be important or material. ”
From this order the relators appeal to this court.
We find it settled by the previous decisions of this court that this court will not review the determination of a circuit judge refusing to punish for contempt. The question arose first in Schwab v. Coots, 44 Mich. 463 (7 N. W. 61), in which the subject is treated at some length by Justice Campbell, and the conclusion reached that certiorari would not lie to review such action. The question arose in the same form in Montgomery v. Booming Co., 104 Mich. 411 (62 N. W. 561), and the same conclusion was announced, following Schwab v. Coots. In Rasch v. Sheppard, 105 Mich. 667 (63 N. W. 968), the question arose in an appeal from an order in a chancery proceeding refusing to find the defendant guilty of the contempt charged, and the court held, in an opinion by Mr. Justice Long, that the complainants had no right of appeal; citing and following the two cases of Schwab v. Coots and Montgomery v. Booming Co.
We are not able to distinguish this case from the cases cited, and the appeal will be dismissed, with costs.
The other Justices concurred.